                                                                              TREVOR J. HATFIELD, ESQ
                                                                            1 Nevada Bar No. 7373
                                                                            2 HATFIELD & ASSOCIATES, LTD.
                                                                              703 S. Eighth Street
                                                                            3 Las Vegas, Nevada 89101
                                                                              Telephone: (702) 388-4469
                                                                            4 Facsimile: (702) 386-9825
                                                                            5 Email: thatfield@hatfieldlawassociates.com
                                                                              Attorneys for Plaintiff
                                                                            6
                                                                                                        UNITED STATES DISTRICT COURT
                                                                            7
                                                                                                               DISTRICT OF NEVADA
                                                                            8
                                                                                                                         CASE NO: 3:20-CV-00084-MMD-WGC
                                                                            9 GARY QUAINTANCE, an individual,
                                                                           10                  Plaintiff,
                              703 S.8th Street * Las Vegas, Nevada 89101




                                                                           11
HATFIELD & ASSOCIATES, LTD.




                                                                                        vs.                                              ORDER GRANTING
                                                                           12                                                         MOTION FOR SUBSTITUTION
                                       Telephone (702) 388-4469




                                                                                 HERB HALLMAN CHEVROLET, INC.                              OF ATTORNEY
                                                                           13
                                                                                 dba CHAMPION CHEVROLET,
                                                                           14
                                                                                               Defendants.
                                                                           15
                                                                           16          PLAINTIFF Pro Se, GARY QUAINTANCE, hereby moves to substitute TREVOR J.
                                                                           17
                                                                                HATFIELD, ESQ., of the law firm Hatfield & Associates, Ltd., in the place and stead of
                                                                           18
                                                                                PLAINTIFF Pro Se, GARY QUAINTANCE, as attorney of record for Plaintiff in the above-
                                                                           19
                                                                                entitled action. Attached and incorporated herein are the signatures of counsel and Plaintiff
                                                                           20
                                                                           21 approving the Substitution of Counsel, pursuant to Exhibit 1.
                                                                           22 DATED: March 17, 2020                               HATFIELD & ASSOCIATES, LTD.
                                                                           23
                                                                                                                                     /s/ Trevor J. Hatfield
                                                                           24                                                     By: _______________________________
                                                                                                                                  TREVOR J. HATFIELD
                                                                           25                                                     Nevada Bar No. 7373
                                                                                                                                  703 South Eighth Street
                                                                           26
                                                                                                                                  Las Vegas, Nevada 89101
                                                                           27                                                     (702) 388-4469 Tel.
                                                                                                                                  (702) 386-9825 Fax
                                                                           28                                                     Email:thatfield@hatfieldlawassociates.com
                                                                                                                                  Attorney for Plaintiff
                                                                         1                        ORDER
                                                                         2
                                                                              IT IS SO ORDERED.
                                                                         3
                                                                              DATED: March 18, 2020.
                                                                         4
                                                                         5
                                                                         6
                                                                         7                                      U.S. MAGISTRATE JUDGE
                                                                         8
                                                                         9
                                                                         10
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12
                                      Telephone (702) 388-4469




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                          -2-
